Citation Nr: 0812779	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private facility from April 4, 
2005, to April 5, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1958 to November 
1961.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in May 2005 by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, 
Florida.

In June 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the St. Petersburg 
RO.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran incurred private medical expenses from April 
2, 2005, to April 5, 2005.

2.  The treatment received at a private facility from April 
2, 2005, to April 3, 2005, was emergent in nature, and a VA 
facility was not feasibly available.

3.  The evidence shows that the veteran's condition 
stabilized on April 3, 2005, and that the veteran could have 
been safely transferred to a VA or other Federal facility at 
any time between April 4, 2005, and April 5, 2005.

4.  The veteran has already received payment or reimbursement 
for private medical expenses incurred from April 2, 2005, to 
April 3, 2005.





CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred for the period 
from April 4, 2005, through April 5, 2005, is not 
established.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1000-8 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002). 

Nevertheless, the Board points out that the RO has explained 
to the veteran the basis for the finding that the medical 
expenses from April 4, 2005, to April 5, 2005, were not 
covered by VA.  The veteran has been afforded the opportunity 
to present information and evidence in support of the claim.  
The Board finds that these actions satisfy any duties to 
notify and assist owed the veteran in the development of his 
claim.

II.  Unauthorized Private Medical Expenses

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
St. Vincent's Medical Center in Jacksonville, Florida, from 
April 2, 2005, to April 5, 2005. Generally, the admission of 
a veteran to a non-VA hospital at VA expense must be 
authorized in advance.  See 38 C.F.R. § 17.54 (2007).  The 
veteran's treatment at the non-VA facility was not 
authorized.  

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, the VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

As explained in the Statement of the Case of record, at the 
time of the hospitalization at issue, the veteran was not 
rated for an adjudicated service-connected disability.  It 
has also never been asserted that the veteran was 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31.  Thus, reimbursement is not available under the 
provisions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007), and these are the provisions 
under which his claim has primarily been considered by the 
VAMC.  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2007).



In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2007).  

The record reflects that the veteran came to the emergency 
room of St. Vincent's Medical Center on April 2, 2005, with 
complaints of chest tightness and shortness of breath that 
awakened him from sleep two nights in a row.  Another record 
from this date notes that the veteran described pain as 
heaviness, tightness, and shortness of breath which resolved 
spontaneously after a few hours.  It was noted that he had a 
history of coronary artery disease, atrial fibrillation, 
diabetes, gastroesophageal reflux disease, dyslipidemia, and 
inferior myocardial infarction in 1993.  The first set of 
cardiac enzymes was negative and the veteran was tentatively 
scheduled for a stress test on April 4.  

The April 2 consultation record notes that the veteran denied 
headache or dizziness.  His last episode of chest pain 
occurred at 9:00 that morning.  There was no associated 
diaphoresis or nausea, but the veteran did complain of 
shortness of breath, mostly at rest.  It was noted that there 
were no other pertinent positives on review of the veteran's 
symptoms.  

On examination, the veteran was in no distress, comfortable, 
alert, and oriented times three.  His initial blood pressure 
was 166/101, pulse was 95, respiratory rate was 20, and 
temperature was 98.6.  His head, eyes, ears, nose, and throat 
were normal.  His neck was supple and his trachea was 
central.  His chest was clear to auscultation, and there was 
no wheezing or rales.  His first and second heart sounds were 
normal.  His abdomen was soft and tender, his central nervous 
system was grossly intact, and there was no edema in his 
extremities.  

An April 2 chest x-ray report reflects that the veteran's 
lungs were clear compared to a previous examination in June 
2000.  The heart and mediastinum were stable compared to the 
previous examination.  The impression was that the veteran's 
chest was stable compared to the previous examination.  

The April 2 record states that the veteran had symptoms 
suggestive of angina and, with the veteran having known 
coronary artery disease and old myocardial infarction, it was 
stated that the veteran will probably experience a positive 
thallium.  Therefore, at this time, the hospital planned 
cardiac catheterization for April 4.  

According to April 3 progress records, the veteran denied any 
further chest pain or shortness of breath since admission.  
It is also noted that he was alert and informed.  

The pre-catheterization diagnosis listed on the April 4 
cardiac catheterization report was coronary artery disease 
with unstable angina, rule out significant coronary artery 
disease.  The final impression noted there was no evidence of 
significant carotid artery stenosis.  It also noted coronary 
atherosclerosis with diffuse involvement.  Successful triple 
stenting to the proximal half of the right coronary artery 
was performed.  

The veteran subsequently requested payment or reimbursement 
for medical expenses incurred during that hospitalization. 
The VAMC granted payment for the period of his admission from 
April 2nd and 3rd, but denied payment beyond that date on the 
basis that the veteran had become stable for transfer to a VA 
facility on April 3. 

As shown by the award of payment or reimbursement for his 
first two days of admission to St. Vincent's Medical Center, 
the veteran's claim satisfies most of the criteria of 38 
U.S.C.A. § 1725 and its implementing regulation, 38 C.F.R. 
§ 17.1002.  The main issue in dispute is whether the veteran 
satisfies section (d) of § 17.1002, which provides that 
payment or reimbursement will continue beyond the initial 
emergency evaluation if there continued to be a medical 
emergency of such a nature that the veteran could not have 
been safely transferred to a VA or other Federal facility.

In this case, the VAMC determined that the veteran's 
condition had stabilized by April 4, 2005, and that he could 
have been safely transferred to their facility at that time; 
thus, he no longer met the criteria of 38 C.F.R. § 
17.1002(b).

According to 38 C.F.R. § 17.1001(d), "[t]he term stabilized 
means that no material deterioration of the emergency medical 
condition is likely, within reasonable medical probability, 
to occur if the veteran is discharged or transferred to a VA 
or other Federal facility."  

The Board finds that the VAMC's determination that the 
veteran was stabilized on April 3, 3005, is supported by the 
medical evidence of record.  The Board specifically notes 
that the veteran's chest pains and shortness of breath were 
said to have discontinued on April 2 and that a physical 
examination did not otherwise indicate that the veteran's 
condition was deteriorating.  Furthermore, the April 2 chest 
x-ray report states that the veteran's chest was stable 
compared to a June 2000 examination.  The April 3 records 
reflect that the veteran denied any further chest pain or 
shortness of breath.  Although surgery was scheduled for the 
4th, these records do not reflect that the April 4 cardiac 
catheterization was performed on an emergency basis such that 
a transfer could not have occurred.  The Board therefore 
finds that the veteran's condition had stabilized by April 4 
and that payment for unauthorized medical expenses incurred 
on April 4, 2005, and April 5, 2005, is not warranted. 

The Board is sympathetic to the veteran's report that no one 
at the private facility advised him that he was stable enough 
to be transferred to a VA facility, and that no one even 
discussed the possibility of a transfer.  However, by its 
explicit terms, the provisions of 38 U.S.C.A. § 1725 only 
contemplate reimbursing medical expenses for a continued 
medical emergency of such a nature that the veteran could not 
have been safely transferred to a VA or other Federal 
facility.  

In a non-binding advisory opinion, the Office of General 
Counsel of VA has explained why, in implementing the 
regulation (38 C.F.R. § 17.1002), it limited payment of 
emergency treatment only until such time the veteran was 
stabilized even if VA could not accept transfer because it 
did not have a bed available.  VAOPGCADV 11-2005 (Nov. 16, 
2005).  It found that the legislative history supported such 
determination.  For example, it stated that in the House 
Committee Report, H.R. REP. No. 237, 106th Cong., 1st Sess., 
p. 38, Congress explained that the statute "defines 
emergency care narrowly to cover only situations in which to 
delay treatment would be hazardous to life or health (and 
does not cover care rendered after the patient's condition 
has been stabilized)."  Id. at p. 4.  The General Counsel 
added that the report was replete with other admonitions 
regarding the need to narrowly define and strictly enforce 
the provisions of the statute in order to contain costs.  Id.  
(citing to the House Committee Report at 39-40).  

Significantly, the General Counsel reasoned that if Congress 
intended that VA reimburse for care beyond the point when the 
veteran could have been transferred to VA, it would have used 
different language.  Specifically, instead of providing for 
payment up to the point that the veteran "can be transferred 
safely" to a VA facility, Congress would have more 
explicitly provided for payment until the veteran "is 
transferred safely" or "is offered the opportunity to be 
transferred."  [Emphasis added].  Thus, the fact that the 
veteran was not offered the opportunity to be transferred, 
and no one apparently raised the possibility, is not a 
determinative factor under the regulations.  Rather, the 
issue is whether his condition had stabilized to the point 
that a transfer could have taken place.  As noted, the VAMC 
has determined that his condition had stabilized as of April 
3, and the medical records from his admission support this 
conclusion. 

While the Board is sympathetic toward the veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations. The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].

Accordingly, for the reasons stated above, reimbursement for 
medical treatment from April 4, 2005, through April 5, 2005, 
under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002, must be denied.


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private facility from April 4, 
2005, to April 5, 2005, is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


